Title: To James Madison from Edmund Randolph, 5 July 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Virginia July 5. 1782.

If before the receipt of your favor of the 25th. Ulto. I could have doubted concerning the policy of the act against British merchandize, the artifices of the enemy and the parricidal villainies of some of the citizens of America, therein enumerated, would wipe away every scruple. I have confidence, that in the exhortation, about to be made by congress to the people, caution will be used, so as not to create a belief in Europe, contrary to truth, that congress have any reason to consider the consumption of British manufactures, as a symptom of a returning desire for a political connection.
This intelligence, if it has reached Williamsburg may affect congress in another, unexpected form. Coffin’s contract for the tobacco seems doomed to perpetual obstruction. The ship, called the New-York, which is one of the flags, destined for the reception of the tobacco, covered by the passports, has been employed, as is suggested, in selling to a merchant in Wmsburg. large quantities of British goods. This conduct has spoiled her, in the opinion of some, of her immunity from seizure: and she is now in the custody of the marshal, to be finally adjudged next monday. An express has just left me, having brought a summons for my attendance, as counsel, at the trial. Altho’ my hesitation to say, whether a flag, which abandons the sacredness of her character by illicit commerce only, not by active hostility, is liable to condemnation, might have prevented me of itself from undertaking the cause of the libellants, yet when I reflected that Mr. Morris’s schemes might be deeply wounded by a confiscation, and the united states thereby much intangled, I agreed to go to the court upon the express condition of advocating or not advocating the libel at pleasure. But in order to obtain the facts before my departure from home, I wrote to Mr. Daniel Clarke, the agent for loading the british vessels, requesting information on the subject. He returned the inclosed answer. The purport of that answer will be the occasion of my declining the side of the question, offered to me, unless it should wear a very different complexion from what it now does. But I am apprehensive that a jury, impressed by an opinion, that the enemy are daily meditating the diffusion of their wares, will prove stern to the flag, against the law of nations, and the necessities of the united states.
The French legion marched from Richmond yesterday morning, at which time the remainder of the army left Wmsburg. They have preserved the character of peaceable soldiers, and their absence will be regretted. We must pass by the irregularities of a few individuals, as being inapplicable to the body of the army.
On tuesday the assembly completed their session. They passed fifty five acts; the most capital of which I mentioned in my former letters. The recruiting act, revenue act, and the act for the erection of separate courts in Kentuckey are, as I have already stated them to you. But I will forward them immediately after printing.
The resolution, appointing the committee for the patronage of western territory; have never exchanged a letter on the subject. Mr. G. Mason will enter into the discussion, I am told, if he approve the acts of the present session. Mrs. Jefferson has been too near her flight to a happier station, to suffer her affectionate husband to do more than lament the prospect of a separation. (She is now within the reach [?] of medicine). Of Dr. Lee I have not heard a syllable since his setting off for Phila. Dr. Walker has supplied a few rough materials only. I am pursuing the inquiry: but wait for the movements of my elders in the nomination.
Upon reviewing some of the papers, which I collected in 1780, I am inclined to think, that the white inhabitants of Virginia will be found on the census, directed to be taken by a late law, to amount to a much larger number, than even Massachusetts contai[ns.] For in that year the militia might in round numbers be estimated at 50[?],000. The principles then, which you well know, can easily be applied, when you recollect, that no person is liable to militia duty, but between the age of eighteen and fifty. My computation is equal to 250,000 whites at least.
I wish, that on future occasions of speaking of individuals we may us[e] the cypher, which we were taught by Mr. Lovell. Let the keyword be the name
   
   probably Cupid

 of the negro boy, who used to wait on our common friend Mr. Jas. Madison. Billy can remind you, if you should be at a loss for it.
There can be no necessity for this process in the communication of intelligence, merely public: but a private hint would be no secret to any person, having access to the cypher of government.
